DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 and claim 13 each recite the limitation "the upper chamber".  There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0288876 to Berger in view of US 7,435,436 to Schilmoeller.
Regarding claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 23 Berger discloses a housing (10) with a chamber therein (interior Fig. 1a), a heating element in the interior space ([0057], heating element below the top), a grain pod (18) with a cell (80) the pod 
Berger does not discuss a cooking medium nor flavoring in the pod/cell.
However, Schilmoeller discloses a popcorn pod with included butter medium and salt flavoring (col. 6, ln. 32-50).
The advantage of including a medium and flavoring in the pod/cell is to flavor the finished product as desired. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Berger’s pod/cell by adding the medium and flavoring as in Schilmoeller in order to flavor the finished product as desired.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berger/Schilmoeller in view of US 6,752,071 to Snyder.
Regarding claims 11 and 22 Berger does not disclose a protrusion extending from a heating element. 
However, Snyder discloses a heater film (34) protruding from a heater (Fig. 4) that is directed at a desired area of popcorn to be heated. 
The advantage of including a heater film protruding from a heater that is directed at a desired area of popcorn to be heated is to more quickly and efficiently heat the desired product. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761